t ‘ '

Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 1 of 36 PagelD: 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

FERNANDO V. MARULANDA-TRUJILLO,

Petitioner, Case No.

EMERGENCY PETITION

HABEAS CORPUS PETITION
UNDER 28 U.S.C. 2241
COMPASSIONATE RELEASE UNDER
18 U.S.C § 3582(c)(1)(A)

UNITED STATES OF AMERICA,
Respondent.

e

EMERGENCY PETITION FOR WRIT OF HABEAS
CORPUS UNDER 28 U.S.C. § 2241, AND FOR
APPOINTMENT OF COUNSEL UNDER 18 U.S.C. § 3600A(c)
if

Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 2 of 36 PagelD: 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

FERNANDO V. MARULANDA-TRUJILLO,

Petitioner, Case No.

EMERGENCY MOTION FOR RELIEF OF
SENTENCE. IN THE ALTERNATIVE,
HABEAS CORPUS 2241.

IN THE ALTERNATIVE, 18 U.S.C.
§ 3582(c)(1)(A)

UNITED STATES OF AMERICA,
Respondent.

e

MOTION FOR RELIEF OF SENTENCE.
IN THE ALTERNATIVE, HABEAS CORPUS 2241.
IN THE ALTERNATIVE 18 U.S.C. § 3582(c)(1)(A)

comes now, Fernando Vv. Marulanda-Trujillo, hereon as
Petitioner ((Petitioner)), in Forma Pro Se, hereby moves this
Court for EMERGENCY RELIEF, pursuant to sentence reduction under
habeas corpus 2241, or in the alternative, 18 U.S.C. §
3582(c)(1)(A). Specifically, Petitioner request that this Court
consider that under the emergency state of COVID-19 pandemic that
Petitioner is living out, that this Court promptly resentence him
to time served and order his release from FCI Fort Dix, New

Jersey.
I ‘ '
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 3 of 36 PagelD: 3

PROCEDURAL HISTORY

Petitioner was arrested January 12, 2012, after he traveled
from Colombia, at his own expense and willfully self-surrendered
to the authorities in the Southern District of Florida. He
promptly pled guilty on February 27, 2012, to Count 1 of the
indictment, which charged him with conspiracy to possess with
intent to distribute 5 kilograms or more of cocaine, knowing it
would be inported into the United States, in violation of 21
U.S.C. % 963. On or about July 30, 2012, Petitioner was sentenced

to a 210 month sentence.

INTRODUCTION

Petitioner respectfully submits this emergency motion for
relief of sentence, or in the alternative, habeas corpus 2241, or
in the alternative, 18 U.S.C. § 3582(c)(1)(A), for immediate
release from FCI For Dix. He seeks this relief as modified by the
First Step Act, and does so to protect the integrity of the
Eighth Amendment and Due Process rights afforded by the United
States Constitution. This prayer for relief is moreso in the
interest of justice and common law interest. This "Emergency
request for relief" is based on the likelihood, given his
"CHRONIC UNDERLYING MEDICAL CONDITIONS," that exposure to severe
acute respiratory syndrome, coronavirus {hereinafter
"coronavirus"), and its resulting disease, COVID-19, will cause
his "DEATH." Moreso is the current outbreak that Petitioner's
designated institution, FCI Fort Dix, has been confronted with.

(See Judicial Notice documents presented herein. )
I \
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 4 of 36 PagelD: 4

As amended by the First Step Act, the compassionate release
statute allows courts to reduce sentences for "extraordinary and
compelling reasons." COVID-19 is a serious respiratory disease
that is highly contagious and potentially fatal. After a short
period wherein the virus seemed to have receded somewhat, it has
returned in fu11 foree in greater numbers infected. Petitioner
is surviving his sentence at Fort Dix where as it is understood
is the hot spot where the infection rate has skyrocketed. A few
weeks ago, the Bureau of Prisons ("BOP") publicly reported no
infected inmates at Fort Dix. There were 59 reported cases on
October 29, 2020, and overnight the number of infected inmates
nearly tripled. As of November 3, 2020, the reported number of
infected inmates rose to 166, and the reported number of
infected staff rose to 10.+ The coronavirus outbreak at Fort Dix
has become a grave concern for inmates, their families, and BOP
officials.

The growing coronavirus pandemic, which public health
experts and policymakers recognize as especially dangerous in
the confines of correctional institutions, is an extraordinary
and compelling circumstance. Moreover, Mr. Marulanda
(Petitioner), has several chronic underlying medical conditions,
including among others, extreme obesity and hypertension, which

in conjunction with the several other medical conditions, put

T. https//www.bop.gov/coronavirus (last accessed 11/3/2020).
t . '
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 5 of 36 PagelD: 5

him at a severely greater risk of serious complications from
COVID-19. This risk - which is greater within the confines of
the close quarters in prison - combined with the totality of the
circumstances of an unprecedented modern pandemic, warrants an
immediate sentence modification of the conditions of his
custodial sentence to allow him a sentence reduction to time

served.

CONSIDERATION FOR EMERGENCY RELIEF

It begs to serve notice that as of September, 2020, the BOP
has elected to house inmates that have been transferred from FCI
Elkton, Ohio to FCI Fort Dix.

FCI Elkton has been regarded as one of the epicenters of
Federal Institutions with cases of coronavirus, including
casualties of death because of the COVID-19 virus itself. With
public information giving to understand that FCI Elkton has, and
is suffering, from a 90% rate of positive COVID-19 infections.
Confidence in the managing of the pandemic by the Bureau of
Prisons is at an all time low.

Prior to the arrival of the FCI Elkton inmates, the adjacent
Fort Dix Camp to the institution suffered an outbreak where over
58 inmates and a number of staff had been infected.
Nevertheless, in the surrounding area of FCI Fort Dix in
September 2020, the BOP website had reported 5 inmates and 1
staff member. This number rose to 58 inmates, and soon after to

a purported 108 inmates. As of October 2020, the BOP reported a
t

Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 6 of 36 PagelD: 6

Petitioner reports that there is no hand sanitizer available to
the inmates and air circulation is very poor. He is currently
being housed in a 12-man cell with no personal protection
equipment and using communal bathrooms shared with over 350
inmates. The New York Times recently explained why jails are a
much more dargerous place to be than even a cruise ship. See "An
Epicenter of the Pandemic Will be Jails and Prisons, If Inaction
Continues," The New York Times (March 16, 2020), available at
www.nytimes.com/2020/03/16/opinion/coronavirus-in-jails.html.

Fort Dix prison is the largest prison in the FBOP and has
the largest inmate population. All of the housing units, and
several other buildings at Fort Dix are at minimum 75 years old,
some with rook leaks, all having mold covering and asbestos
throughout the buildings from bathrooms, showers, hallways,
ceilings, and floor tiles, etc. This, coupled with an inadequate
ventilation system and overcrowding can lead to more COVID-19
related deaths than any other prison.

The CDC's mandate of social distancing of 6 feet is
impossible to adhere to at Fort Dix, due to severe overcrowding.
Fach building is housing more than 350 inmates per unit, 12
inmates per cell. Given the substantial number of inmates housed
“in one unit" by cramming 12 inmates per cell creates a
cataclysmic environment for a deadly outbreak of COVID-19. A
petri dish so to say for the spread of COVID-19. Recently, in a
Class action lawsuit filed by the ACLU seeking relief for

inmates at Fort Dix, Warden David Ortiz is quoted as_ saying
I ' t

Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 7 of 36 PagelD: 7

number of 228 infected inmates and 18 staff members. The popular
opinion is that over 300 inmates are infected at the time of
this writing. Fort Dix is at this time the "number one” federal
institution with COVID-19 cases in the nation.

Te have transferred these inmates from FCI Elkton to FCI
FoeT Dix was a capricious move decided by the BOP. Families,
inmates and even staff members are more than concerned, they are
"scared."

Given the COVID-19 global pandemic that is killing citizens
with pre-existing medical conditions like Petitioner
disproportionately, he faces a serious risk of dying in prison
if he should become infected. See “Severe Outcomes Among
Patients with Coronvirus Disease 2019 (COVID-19) - United Sttes,
February 12 - March 16, 2020," Centers for Disease Control and
Prevention report (March 18, 2020), available at www.cdc.gov/
mnwr/volumes/69/we/mm6912e2.htm.

The spread of the virns has been particularly acute within
the prison population. This unparalleled health crisis in our
country and in our prisons presents "extraordinary and
compelling reasons" to grant this motion. According to public
reports, FCI Fort Dix already has multiple inmates and staff
infected with the deadly disease. The facility is also
overcrowded - beyond recommended or even lawful capacity ~- and
the conditions there make it impossible for Petitioner to take
measures to protect himself in order to avoid becoming infected.

"Social Distancing" is not an option for most inmates.
t i
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 8 of 36 PagelD: 8

Petitioner reports that there is no hand sanitizer available to
the inmates and air circulation is very poor. He is currently
being housed in a 12-man cell with no personal protection
equipment and using communal bathrooms shared with over 350
inmates. The New York Times recently explained why jails are a
much more dargerous place to be than even a cruise ship. See "An
Epicenter of the Pandemic Will be Jails and Prisons, If Inaction
Continues,'' The New York Times (March 16, 2020), available at
www.nytimes.com/2020/03/16/opinion/coronavirus-in-jails.html.

Fort Dix prison is the largest prison in the FBOP and has
the largest inmate population. All of the housing units, and
several other buildings at Fort Dix are at minimum 75 years old,
some with rook leaks, all having mold covering and asbestos
throughout the buildings from bathrooms, showers, hallways,
ceilings, and floor tiles, etc. This, coupled with an inadequate
ventilation system and overcrowding can lead to more COVID-19
related deaths than any other prison.

The CDC's mandate of social distancing of 6 feet is
impossible to adhere to at Fort Dix, due to severe overcrowding.
Fach building is housing more than 350 inmates per unit, 12
inmates per cell. Given the substantial number of inmates housed
"in one unit" by cramming 12 inmates per cell creates a
cataclysmic environment for a deadly outbreak of COVID-19. A
petri dish so to say for the spread of COVID-19. Recently, in a

Class action lawsuit filed by the ACLU seeking relief for

inmates at Fort Dix, Warden David Ortiz is quoted as saying
t ‘
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 9 of 36 PagelD: 9

"Social distancing is not possible in this environment."

Individuals "are at special risk of infection, given their
living situations" and "may also be less able to participate in
proactive measures to keep themselves safe." Indeed, the tactics
the CDC recommends to prevent the spread of the disease,
including frequent hand washing, the use of alcohol based hand
sanitizers, social distancing, wearing face masks, and other
protective gear, and frequent disinfecting of living spaces -
are difficult - if not impossible for inmate incarcerated at
Fort Dix.

The number of confirmed BOP COVID-19 cases has reached
10,000 inmates, outpacing the increase rate for the United
States generally. The risks to Petitioner are real at Fort Dix.
where the BOP has confirmed that at least 230 inmates and over
20 staff members had contracted the virus. Experts have warned
that COVID-19 can spread rapidly among prison populations given
these conditions, coupled with the increased chance that staff
at the facility will carry the virus back to their communities
or - vice versa - contaminate the facility as guards are being

relegated throughout the prison."

EXHAUSTION REQUIREMENT IS NOT JURISDICTIONAL
"Exhaustion reguirement can either be (1) jurisdictional,
meaning the rule governs a court's adjudicatory capacity, that
is, its subject matter or personal jurisdiction, or (2) a

claims-processing rule, which are rules ‘requiring that a party
{ '
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 10 of 36 PagelD: 10

take certain procedural steps at certain specified times,'" when
looking at the text of 18 U.S.C. § 3582, the language "does not
clearly state" that the exhaustion requirement is
jurisdictional. The provision does not speak in jurisdictional
terms or refer in any way to the jurisdiction of the courts.
Because of this, the language of 3582(c)(1)(A) does not provide
a clear indication that Congress intended the provision to be
jurisdictional. Applying the Rule of Lenity, 18 U.S.c. §
3582(c)(1)(A) should be interpreted in Petitioner's favor that
the exhaustion reguirement is not jurisdictional and this Court
has the authority to hear Petitioner's motion without requiring
him to exhaust his administrative remedies.

Petitioner also avers the exhaustion requirement is not
Mandatory, but one of two ways a person could get into court. In
3582(c)(1)(A) - amended by the First Step Act ~ a person can
either engage their administrative remedies or they can "wait 30
days after the Warden receives the Petitioner's request to bring
a motion for a sentence reduction." Also note, there are
equitable exceptions as well. Because 3582(c)(1)(A) has "two
avenues of relief," and administrative exhaustions requirement
and a timeliness statute, the equitable ... exceptions plainly
apply to the latter." In the wake of the COVID-19 pandemic,
other courts have applied the ‘equitable tolling' standard given
3582(c)(1)(A) has the feature of a timeliness statute. Thus,
Petitioner meets the equitable tolling standard listed above as

each day that passes brings him close to exposure and possibly
i
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 11 of 36 PagelD: 11

death

Mr. Marulanda has fully exhausted his administrative
remedies to where he has submitted the required BP-9, BP-10, and
BP-ll. Inasmuch in a meeting with Unit Manager Delaney, she
informed Petitioner that he was now considered by the
Administration to foresee submitting a compassionate release
petition directly to the Courts. Ms. Delanev then handed
Petitioner a copy ut a compassionate release form so that he may
move forward to the courts.

Even so, Petitioner has not received a reply from the
submitted BP-1l, which was submitted months earlier. Petitioner
has fulfilled all of the requirements necessary. His medical
conditions are well established. He is 69 years of age, has

served over 50% of his sentence, is not a danger to the public

and or society.

MEDICAL HISTORY AND CONDITIONS

It serves to make note that on or about the second week of
November 2020, Petitioner was taken to the local civilian
hospital for emergency care. After experiencing chest pains,
numbness in his left arm, and trouble breathing, a battery of
tests were performed. It has been diagnosed that Mr. Marulanda
is in dire need of surgery to repair two arteries that are
clogged. One artery is 100% clogged, and the other is 60%
clogged. Also, there must be performed a surgical procedure

regarding Petitioner's gall bladder, because of accumulated
!
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 12 of 36 PagelD: 12

fluid in his bladder. (This interpretation is layman in essence,
being that it has proven very difficult to attain recent medical
records at the time of this writing due to the lockdown status
the institution is under).

Petitioner has a history of chronic atrial fibrillation,
severe mitral valve regurgitation, multivessel coronary artery
disease, chronic diastolic heart failure, iron deficiency,
anemia, hypertension and hyperlipidemia.

On or about March of 2018, Petitioner experienced a heart
attack upon being taken to the emergency room in the
institution. Petitioner required resuscitation and a heart
restart with electric current. Upon being taken to the local
Civilian hospital, Petitioner underwent open heart surgery and a
dual chamber (carries electrical pulses to the right ventricle
and the right atrium of the heart to help control the timing of
contractions between the two chambers) permanent
pacemaker/defibillator was inserted in March 2018.

On or about April 2018, Petitioner had a mitral valve
replacement. He also underwent a cardiac catherization. While
Petitioner needed to undergo an artery bypass graft surgery at
this time, the BOP medical staff determined that he had
available alternative circulation around the blocked artery via
nearby minor vessels. In reality, this decision in itself has
now placed Mr. Marulanda in a very precarious oosition of life

and death. ("It is for this very reason that Petitioner was

taken to emergency care recently").
f ,
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 13 of 36 PagelD: 13

As if not enough at the time, Petitioner developed a seroma
at the incision site of his right groin. "A seroma is a
collection of fluid that builds up under the surface of the
skin, most often after a surgical procedure." On July 30, 2018,
he underwent an evacuation of the seroma, after which he was
hospitalized for a month while the surgical wound healed. (Let
us make note of a matter of prison procedure: Imagine being
shackled and one haci cuffed to a medical bed, for an extended
period of time, for a month, while your body heals from a
surgical prcedure.) On or about June 2019, once again Petitioner
was hospitalized for another severe days for heart related
issues.

Comes to matter at this point is the reality of Petitioner's
dire health conditions, especially in a time of pandemic as we
are living out. Petitioner's extreme obesity is very concerning
because it very much so further complicates matters for the
Petitioner. It is understood that for people who are overweight-
obese, the virus is particularly damaging. Being overweight-
obese, the factor becomes that upon the immune system being
severely attacked, the patient's arteries are contracted,
sgueezed-compressed, where the air flow is cut off. We do not
have to imagine what would of a patient as Petitioner, it would
instantly kill him. Because the flow of oxygen is conducted by
way of the bloodstream to the lungs, Petitioner's are already

blocked.

~jl1-
t : 1

Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 14 of 36 PagelD: 14

CONSIDERING 3553(a) FACTORS, THE COURT SHOULD
GRANT PETITIONER COMPASSIONATE RELEASE

On its merits, in light of the requirements of Section
3582(c)(1)(A) and Secticr 3553(a) factors, Petitiorer is a
strong applicant for Compassionate Release, and his senterce of
imprisonment should be reduced to time served.

First, as described above, Petitioner is a non-violent
offender. He is not a danger to the safety of any other person
or to the community and has strong support. Second, as also
discussed ahove, because of this medical condition he faces a
heightened risk of contracting COVID-19 and suffering life
threatening consequences and complications if he does contract
this disease.

Sadly, the procedures and recommendations of the CDC for
protecting against this novel virus is wholly impractical due to
FCI Fort Dix's structural designs of close housing without the
required social distancing guidelines, as well as prohibitions
against providing inmates with the most effective hand
sanitizers, which should contain alcohol, according to the CDC.
This leaves Petitioner in a time-locked tinderbox, sure to
implode with devastatingly catastrophic proportions.
Petitioner's present housing is in a double-bunked bed, making
CDC's mitigation protocols impossible to follow. It is equally
important to note that the sanitizing protocol of the CDC to use
alcohol based hand sanitizer is not available. Thus, the basic

and most effective mitigation measures scientifically and

-~12-
t : '

Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 15 of 36 PagelD: 15

medically proved to prevent the spread of COVID-19 is
unavailable at BOP facilities, including Fort Dix.

There are many similarly situated inmates who suffer from
the same health conditions 3s Petitioner. Inmates with lesser
concerning medical conditions have petitioned the Court for
Compassionate Release due to the COVID-19 pandemic have been
granted. The following inmates are a few of many inmates who
were resentenced to time served due to one of the health
conditions Petitioner presenlty suffers from. See United States
v. Rivernider, 2020 US Dist. LEXIS 83295, May 12, 2020, Dist. of
Connecticut - The Court found that the risk posed to Mr.
Rivernider's health by the novel COVID-19 constituted an
extraordinary and compelling reason justifying compassionate
release in accordance with § 3582(c)(1)(A), as Mr. Rivernider
suffers from diabetes, heart disease, and hypertension. Also see
United States v. Scparta, 2020 US Dist. LEXIS 68935 (2md Cir.)
Mr. Scparta suffered from high blood pressure, high cholesterol.
sleep apnea, and hypertension. Due to COVID-19 and his health
conditions, the Court granted Mr. Scparta's motions for
Compassionate Release.

Federal Law provides that a court can reduce a term of
imprisonment in certain cases. This is found in Title 18 of the
United States Code, Section 3582(c)(1), commonly known as the
"campassionate release" statute. Prior to December 2018, the
court could only grant a compassionate release upon motion of

the Director of the Bureau of Prisons. This gave the Bureau of

-~13-
t ‘ i
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 16 of 36 PagelD: 16

Prisons the sole discretion over whether to grant to an inmate.
"[TAlccording to new federal data analyzed by The Marshall
Project and the New York Times[, flrom 2013 to 2017, the BOP
approved 6 percent of the 5,400 applications received, while 266
inmates who requested compassionate release died in custody. The
bureau's denials, a review of dozens of cases shows, often
override the opinions of those closest to the prisoners, like
their doctors and wardens (SOURCE: www.nytimes.com/2018/07/07/
us/prisons-compassionate release.htm)

In December 2018, President Trump signed the First Step Act
into law. The First Step Act gave inmates the right to petition
the courts directly for compassionate release. As a result, the
compassionate release statute currently reads:

(A) The court, upon motion of the Director of the
Bureau of Prisons, or upon motion of the defendant
after the defendant has fully exhausted all
administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on _ the
defendant's behalf or the lapse of 30 days from the
receipt of such a request by the warden of the
defendant's facility, whichever is earlier, may
reduce the tern of imprisonment (and may impose a
term of probation or supervised release with or
without conditions that does not exceed the unserved
portion of the original term of imprisonment), after
considering the factors set forth in section 3553(a)
to the extent that they are applicable, if it finds
that (i) extraordinary and compelling reasons warrant
such a reduction and that such a reduction is
consistent with applicable policy statements issued
by the Sentencing Commission.

Subsection (a)(1) reads that "(i) extraordinary and

compelling reasens warrant such a reduction;" That subsection,

however, is not further defined or explained. And as will be

- 14 -
! i

Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 17 of 36 PagelD: 17

explained in the cases below, the applicable sentencing
commission guideline, USSG § 1B1.13, has not been undated to
provide further guidance. This means that in certain districts,
inmates may be able to receive citlt* oo, ! >-etly petitioning

the court under § 3582(c)(1)(A). A review of several 2019 casas

gives important \1°,-nation about how to do this.

MEDICAL REASONS: United States v. Cantu

In United States v-. Cantu, No. 1:05-cr-458-1, 2019 WL
2498923 (S.D. Tex. June 17, 2019), Cantu pled guilty to one
eount of Racketeering and was originally sentenced to 290 months
in prison. He sought release under 18 USC § 3587, asking for a
reduction in sentence to time served to indicate that 30 days
had elapsed from his reduction in sentence request to the warden
and a response. The court examined USSG 1B1.13 to determine what
the Sentencing Commission considers "extraordinary and
compelling.” While Cantu had not presented evidence about why
his reasons were extraordinary and compelling, the court
determined that they had the power to make that determination.
This was in part because the First Step Act's enactment meant
that the policy statement 181.13 was no longer applicable to the
statute and meant that the policy statement did not provide
guidance on the appropriate use of sentence-modification
provisions under 3582. The Court also relied on the Rule of
Lenity, which in this situation mandates that "when two rational

readings ot a statute are possible, the one that treats the

- }5 =
t ' t

Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 18 of 36 PagelD: 18

defendant less harshly prevails," citing NcNally v. United
States, 483 U.S. 35U0, 359-6U0 (198/).

The court also determined that the statute did rot define or
place any Limits ot what "extraordinary and compelling reasons"
might warrant such a reduction, citing Crowe v. United States,
403 App'x 484, 485 (6th Cir. 2011). Having determined that they
had the authority te grart relief, the court determined that
there were extraordinary and compelling reasons present in Mr.
Cantu's case that warranted a reduction in sentence under
3582(c)(1)(A). This included the government's statement that the
court could issue an order that would cause the BOP to release
the defendant (Cantu had also sought release under the Elderly
Offender Home Detention Program in the same motion. The
government agreed that he was eligible and asked the court to
grant and order, “causing the BOP to release Mr. Cantu under
that program," but the court determined that they did not have
the authority to grant such relief). The court went on to
determine the Mr. Cantu was not a danger to the safety of others
and that the 3553 factors supported Mr. Cantu's request for
compassionate release. The court granted that release and

amended his sentence to time served.

United States v. Beck

In United States v. Beck, 1:13-cr-186-6 (M.D. N.C. June 28,
2019), Beck sought immediate release under the First Step Act of

2019, stating that "indifference to her treatment constitute(d |]

- 16-
i i
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 19 of 36 PagelD: 19

extraordinary and compelling reasons." Beck claimed that lumps
in her body were not properly addressed and that her treatment
schedule was inappropriate, leading to metastatic breast cancer
that had progressed to a point where it was too Late to do
either radiation or chemotherapy.

The court noted that there is no policy statement applicable
to motions for compassionate release filed by defendants under
the First Step Act. The court noted that the Sentencing
Commission has not amended or updated the old policy statement
since the First Step Act was enacted and that it was unlikely
that they would soon given that he Sentencing Commission does
not have sufticient members to vote to amend the guidelines. The
court determined that “courts may, on motions by the defendants
consider whether a sentence reduction is warranted _ tor
extraordinary and compelling reasons other than those
specifically identified in the application notes to the old
policy statement.”

The court determined that the improper treatment schedule
constituted extraordinary and compelling reasons under 18 U.S.C.
§ 3582, that the reduction is consistent with the Sentencing
Commission's Guidance, that Beck was not a danger to the
community and that the 3553 factors warranted a reduction. The

court reduced Beck's sentenced to time served.

~17-
q

Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 20 of 36 PagelD: 20

EXTREME AND COMPELLING AS APPLIED TO OLD LAW 924/:): United
States v. Urkevich

In United States v. Urkevich, 8:U3~CR-3/, 2019 WL 603/391,
District ot Nebraska, Nov. 14, 2014, the detendant was sentenced
on May 10, 2004 to "235 months on Count I (this was a drug
conspiracy count), 60 months on Count II (this was a 924(c)
count), 3UU0 months on Count III (this was a 924(c) count), and
300 months on Count V (this was a 924(c) count), plus concurrent
terms of five years of supervised release on each count." This
was prior to the enactment of the First Step Act. As previously
discussed, "|tjhe First Step Act, among many others things,
amended 18 U.S.C. § 924. In Section 403 of the Act, Congress
amended § 924(c)(1)(C) so a consecutive term of 25 years (300
months) for a second or subsequent conviction for possession of
a firearm during a drug trafficking crime is no longer mandated
if the crime was committed before a prior conviction under the
subsection was final. This amendment would have benefited
Urkevich if it had been in effect at the time of his
sentencing," but the court determined that Section 403 of the

First Step Act could not be applied retroactively.

The court also noted that "the First Step Act also amended
18 U.S.C. § 3582" in the manner previously discussed in this
article. Urkevich asked the court to reduce his sentence to 368
months or what he would have received if he was sentenced to the
same offense today and received 60 months for each 924(c) count.

Urkevich submitted his evidence that he sought administrative

-~ 18 -
t

Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 21 of 36 PagelD: 21

remedies. The court granted the government the ability to
respond. The government opposed all relief stating that Urkevich
had not demonstrated "extraordinary and compelling reasons" for
the reduction although he has’ demostrated post~-offense
rehabilitation and that he does not pose a current danger to the
safety of any other person of the community. The government also
indicated that even if Urkevich's sentence was reduced to 368
months, that would not qualify him for release from custody.

The court noted that "The Commentary describes certain
circumstances under which "extraordinary and compelling reasons"
for a reduction in sentence are deemed to exist, but the
Commentary does not suggest the list is exclusive. Application
Nete 1(D), titled "Other Reasons" is a catch-all provision,
noting that the Director may determine "there exists in the
defendant's case an extraordinary and compelling reason other
than. or in combination with, the reasons described in
subdivisions (A) through (C)." The ceurt also stated that other
courts have concluded that the Commission's failure to amend
USSG 1B1.13 does not preclude a court from acting on motions

using the application note 1(D) "catch-all provision." The court
used this reasoning to determine that the court's contemplation
of a reduction in Urkevich's sentences is consistent with the
Commission's policy statements.

The court determined that this motion was not premature and

that a reduction in this sentence was warranted by extraordinary

and compelling reasons, "specifically the injustice of facing a

-19 -
id i
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 22 of 36 PagelD: 22

term of incarceration forty years longer than Congress now deems
warranted for the crimes committed." The court also concluded
that Urkevich demonstrated that he poses no current danger to
the safety of any other person or the community. The court
reduced his sentence to Counts III and V to 60 months to run
concurrently.

The First Step Act's changes to 3582 potentially open the
door for wide latitude for courts to reduce sentences if the
court finds that they have the ability to determine if
"extraordinary and compelling circumstances" exist to do so. As
shown here, this can apply in what could be considered a "normal
compassionate release" situation, but there are other situations

where it could also apply.

PETITIONER'S MEDICAL CONDITION IS AN EXTRAORDINARY
AND COMPELLING REASON TO REDUCE HIS SENTENCE
Separate from the Court's independent authority to determine
what circumstances are extraordinary and compelling. Petitioner
qualifies for compassionate release pursuant to 1Bl.13 based on
his medical condition. In pertinent part, the application note

to 1B1.13 states that "extraordinary and compelling reasons"

exist when a petitioner is:

sutfering from a serious physical or medical conditoin.

that subsequently diminishes the ability of the defendant
(Petitioner) to provide self-care within the environment of
a correctional facility and from which he or she is not
expected to recover. 2

U.S.S.G. § 1Bl.13 app. 1({A)(ii)

2. Notably this provision does not reguire a determination to
be made by the Director of the BOP.
t .
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 23 of 36 PagelD: 23

A defendant who suffers from a t least one underlying
condition that increases susceptibility to COVID-19 suffers from
a serious physical or medical condition and cannot practice
self-care in a correctional facility. See, e.g., United States
ve King, No. i7-cr-20332, 2020 WL 5440324, at *4-5 (E.D. Mich.
Sept. 10, 2010) (finding that a defendant with obesity, asthma,
or hypertension could not practice self-care while in custody,
creating an extraordinary and compelling reason warranting
compassionate release).

(2) Self-Care

Self-care in the era of COVID-19 includes the following cDc
recommended measures to reduce the risk of contracting the
coronavirus. Id. See also, United States v. Massibgille, No. 16-
er-20193 WL 4569582, at *6 (E.D. Mich. Aug. 7 ,2020).

The CDC recommends that people - particularly those with
underlying conditions - protect themselves by limiting their
"interactions" with other people as much as possible. See
Centers for Disease Control and Preventions, "People With
Certain Medical Conditions" (last updated Oct. 6, 2020)
https://bit.LV.zgomMXN [hereinafter "CDC Underlying Conditions
Advisory"] The CDC further recommends people take various
precautions when interacting with others, such as avoiding close
contact, frequent handwashing and frequently cleaning and
disinfecting high-tough surfaces, Centers for Disease Control
and Prevention "How To Protect Yourself and Others."

Because of the shared facilities in prisons, ("particularly

-21-
t ' '

Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 24 of 36 PagelD: 24

FCI Fort Dix"), difficulty of social distancing and challenges
relating to maintaining sanitation, the risk of infection and
the spread of infection within prisons and detention facilities
is particularly high. United States v. Fletcher, No. 05-cr-179,
2020 WL 397212, at *2 (D. Md. July 13, 2020). See also, United

States v. Hooker, No. J18-cr-768, 2020 WL 4463156, at *3

 

(S.-D.N.Y. Aug. 3, 2020) that is particularly dangerous to
certain people with underlying conditions, like petitioner, that
make them particularly susceptible to severe case of COVID-19.
AS a result, Petitioner as a person within a BOP (specifically
FCI Fort Dix), correctional facility cannot follow the cDC
recommended guidelines, as a result, he is unable to provide
self-care within the environment of a correctional facility.
Petitioner's chronic obesity and physical conditions are a
serious medical concern from which he is not expected to
recover.
Note l(a)(ii) United States v. Turner, No. 13-cr-08, 2020 WL
5569532, at *3 (Md. Sept. 17, 2020). The cDC has identified
various underlying conditions that increase a person's risk of
severe illness from COVID-19. Petitioner's BMI is over 40, which
is a severe rating in the "Red". In layman's terms: One of the
effects of being obese is the factor of suffering from
("Syndrome X," clogged arteries). When the flow of oxygen to the
heart is interrupted because the arteries that inject oxygen to

the heart are clogged, the heart itself is compromised, leading

to a number of other complications.

- 22-
t '

Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 25 of 36 PagelD: 25

PRAYER FOR RELIEF

For the foregoing reasons, Petitioner moves this Honorable
Court to grant relief by way of "Compassionate Release."

According to the Merriam-Webster's Collegiate Dictionary,
llth Ed.; the meaning of compassion is: “Sympathetic
consciousness of others with a desire to alleviate it; pitty."
"Granted because of unusual distressing circumstances affecting
an individual."

As stated herein substantially, Mr. Marulanda's (Petitioner)
physical health is deteriorating with everv day being lived out.
The very fact that he is presently suffering from, among other
things, two clogged arteries and is urgently in need of artery
bypass graft surgery, are no simple matters. These arteries, in
particular, are the conduits of oxygen and blood flow to the
heart in ways that the heart now distributes blood flow and
oxygen to the lungs, an avenue all the way to the feet (of course
this is a layman's interpretation being described). Nevertheless,
the institution's medical records can attest to everything being
mentioned here.

Petitioner, under the scrutiny of the ongoing COVID-19
pandemic, will not survive if not properly taken care of
professionally and or otherwise. Of Course, the Government, in
its found argument or “wait and see" approach (See United States
ve Cuevas, 2020 U.S. Dist. LEXIS 137562 (D. Md. Aug. 3, 2020)),
is beyond realizing the moment in time we are living. Not to get

into the matter of litigation or arguing the law, and or
t ' 5

Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 26 of 36 PagelD: 26

circumstances of the conviction itself of the charges Petitioner
was found guilty of. But let's take into account that the
Government does not have an argument against the reality of
Petitioner's dire health conditions. All in all what the matter
at hand it, is a compassionate release motion that is being
addressed to this Court. It is clearly understood that the
administration of the institution's medical department, and even
the Warden, Mr. David Ortiz, are in the understanding that
Petitioner should be afforded compassionate release. Even the
Medical Director of Fort Dix's medical department, Dr. Tucker
Foster, has stated that she has done everything within her means
to see to a consideration of compassionate release for Mr.
Marulanda, (Petitioner). Many can attest to these conversations
with the medical department heads of Fort Dix. Today, Fort Dix is
in dire straits trying to handle an outbreak that has gotten out
of hand, with now hundreds of inmates testing positive for COVID-
19.

Your Honor, must Petitioner die in prison to serve out right
his sentence? It is in the Court's granted powers to see

compassionate release to this Petitioner. So be it in God's name.

FINAL NOTE
Mr. Marulanda (Petitioner) is now 69 years old. He speaks

Spanish only, and nas used a fellow prisoner to communicate in

English. He has no criminal history; he has no history of
I ‘ i
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 27 of 36 PagelD: 27

violence and the Eleventh Circuit has dismissed his appeal.
Petitioner has maintained clear conduct while incarcerated. With
his good time credits, Petitioner has satisfactorily served
almost half his sentence.

Two of the §3553(a) factors have changed and carry
considerable more weight now than at sentencing. They are,
",..the history and characteristics of the defendant," 18 U.S.C.
§ 3553(a)(1) and (2) the need for the sentence imposed...to
provide the defendant with...medical care...in the most effective
manner," 18 U.S.c. § 3553(a)(D).

It is the policy of the BOP to provide care that its
clinicians determine to be medically necessary. Medically
appropriate but not always "“necessary" are considered elective
and must undergo review by a utilization review committee before
approval, and are unlikely to be approved and completed based on
limited medical resources.

Petitioner should be under the care and treatment of a
cardiologist and an electrophysiologist of his choosing. An
electrophysiologist is an arrhythmia specialist, a doctor with
specialization in abnormal heart rhythms. He should be seen as
directed by his doctors, not at the discretion of the BOP to be
taken from his institution to a doctor or hospital when
emergencies arise. His pacemaker requires regular monitoring;
both the battery life and its programming, as does his medical
prescriptions. Petitioner's overall physical and mental health

also requires monitoring, both of which are essential to his
t
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 28 of 36 PagelD: 28

satisfactory adjustment to, and life with, his pacemaker and
heart conditions.

A reduction in sentence would guarantee Petitioner optimal
medical treatment by doctors that he deems most appropriate and
"in the most effective manner," Further, it would give Petitioner
ongoing support from family and friends in his community in
Colombia; support he is completely without in a foreign country
and behind prison walls in New Jersey. The requested reduction in
sentence would not disserve the other factors set out in 18
U.S.C. 3553(a)(2) (A). Finally, the Sentencing Commission advises
that age and illness may be reasons for departing or varying
bel ow the guideline range recommended by the- sentencing
guidelines. See § 5H1.1, 5H1.4. Notably, sick and elderly
prisoners have the lowest recidivism rates, yet are the most
expensive people to incarcerate. Neither taxpayers, families, nor
public safety benefit from keeping sick and elderly prisoners
behind bars.

Petitioner understands and agrees that the offense he
committed was serious. At the same time, he respectfully asserts
the purposes of sentencing would be adequately served by a
reduction in sentence given his current age and serious medical
condition. Regardless of what the BOP can, or will, do to help
him, the most effective manner of treatment for Petitioner is for
him to seek treatment with doctors of his choosing at a facility

in his community, near his support network of family and friends.
t i t
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 29 of 36 PagelD: 29

RELEASE PLAN

Upon release from incarceration, Petitioner will be deported
to his native Colombia where he will reside, never to return to
the United States. He will not pose any danger to the public and
will not recidivate. He has a special condition of Supervised
Release that requires him to be surrendered to the custody of the
U.S. Immigration and Customs Enforcement for removal proceedings
consistent with the Immigration and Nationality Act. If removed,
he shall not reenter the United States without prior written
permission of the Undersecretary for Border and Transportation
Security. The term of supervised release shall be non-reporting
while he is residing outside the United States. If he reenters
the United States within the term of supervised release, he is to
report to the nearest U.S. Probation Office within 72 hours of
his arrival.

The First Step Act has given this Court the ability to make
this happen. Mr. Marulanda (Petitioner) respectfully requests
that this Court enter a Compassionate Release order releasing him
from incarceration pursuant to 18 U.S.C. § 3582(c)(1)(A). In this
regard, Petitioner respectfully asks this Honorable Court to
reduce the sentence of imprisonment to time served. Upon release,
he would be deported to Colombia where he will serve a 5-year
term of no-reporting supervised release, as he will be residing
outside the United States, never to return to the United States.
This will allow him to end his days surrounded by his family and

loved ones.
I
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 30 of 36 PagelD: 30

ULTIMATE FINAL. NOTE
(In Support of Motion Being Filed)

It is respectfully addressed to this honorable Court that at
the time of the writing of the presented Emergency Petition,
Petitioner Fernando V. Marulanda fell ill once again and was
subsequently taken to the emergency room of an outside hospital.
This is, in fact, the third time in two (2) months that Mr.
Marulanda has been rushed to the civilian hospital for emergency
care.

It is to be understood that under the present circumstances,
Mr. Marulanda is proceeding in forma pro se, and it is the be
noted that according to the Bureau of Prisons' Program Policy,
"An inmate may assist another inmate in what legal matter may be
seen to be addressed." Mr. Marulanda does not speak English.
After exhausting his financial means, and that of his family
members, he is now without further recourse to retain

representation of a private attorney.

In as much, I herein respectfully present myself as thea
person "Inmate," Osvaldo Rosa (Reg. No. 16772-054), as the
inmate-person who has been, and is assisting Mr. Marulanda. I
also assisted Mr. Marulanda in filing his administrative remedies
(BP-9, BP-10 & BP-11). I have served as Mr. Marulanda's

interpreter on several occasions throughout the years. This can
I ‘ i

Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 31 of 36 PagelD: 31

be attested by Unit Manager Ms. Delaney, Hospital Administrator
Mr. Hacksenki, and also Dr. Ragone, the psych specialist here at
FCI Fort Dix. Also, by Mr. Marulanda's previous attorney, Oscar
Rodriguez.

What is being stated herein and hereon are accounts that were
witnessed by my person, and I present these accounts in writing
and do so under penalty of perjury.

During the courses of the pask years, Mr. Marulanda has
coursed all of the vehicles under administrative remedy that are
required, (BP-9, BP-10 & BP-ll). In as much there has been no
reply of the last presented BP-1ll submitted on or about June,
2020. Subsequently, on or about October, 2020 in a meeting with
Unit Manager Ms. Delaney, she presented a copy of a generic form
- petition 3582 - to move on with a petition for Compassionate
Release. Ms. Delaney, at the time, expressed that Mr. Marulanda
should be considered for relief under the compassionate release
statute because of his medical conditions. I must add that this
opinicn was also shared by Hospital Administrator Dr. Tucker-
Foster, and also 4H.S.A. Mr. Hacksenki, when speaking to my
person.

It is to apprise this Court that Mr. Marulanda had previously
filed two (2) motions to the District Court of Miami. While the
circumstances of today are as more dire than ever before, it was
the District Court's disposition to deny relief to Mr. Marulanda.
It could be determined that the Government's reply in opposition
did not make a forthcoming argument based on the relief sought by

way of Compassionate Release motion "3582" presented. Instead,

~ 29 -
t

Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 32 of 36 PagelD: 32

what the Government emphasized was based on outdated information
regarding the old criteria established for Compassionate Release
~ Relief, and the outdated criteria under 1Bl.13. Moreover, the
Government sought the position to re-litigate factors of Mr.
Marulanda's PSI information, and turning the eyes to
preponderance cf evidence information that Mr. Marulanda never
pled guilty to. In as much, the true nature of the relief sought
was never fully regarded.

As of today, Mr. Marulanda remains in the hospital suffering
from post-Covid adverse effects, and other ailment.s

It serves purpose to explain how Mr. Marulanda contracted the
COVID-19 infection; upon being released from emergency care from
the local civil hospital, Mr. Marulanda tested "negative for the
COVID-19 virus." This was specifically explained to him by the
physicians attending to him at the local hospital the very day of
his velease after the emergency care visit. Upon arriving at the
Fast compound facility where he is designated at Fort Dix, Mr.
Marulanda was placed in the institutions quarantine isolation
ward. One week later, the administration sough to place another
inmate in the isolation cell along with Mr. Marulanda. Mr.
Maculanda with all due right was livid over these actions by the
administration because he would now have to restart the 14-day
clock of quarantine period. In as much, he called out to request
@ meeting with Dr. Ragone, the psychology specialist and my
person as transiator. Mr. Marulanda requested answers as to why
the administration was acting in sucn disregard. Dr. Ragone

stated that he would see into the matter and speak to hospital
I '
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 33 of 36 PagelD: 33

assistant administrator. Ms. Donely. What transpired later was
actually adding insult to injury. Days later they placed yet
another inmate in the quarantine cell who had self-surrendered in
the moment from the civilian world to begin serving his sentence.
Soon after, Mr. Marulanda contracted the COVID-19 virus and was
yet taken once again to the emergency room at the local civilian
hospital. Upon arriving after some days, Mr. Marulanda was placed
in the quarantine unit 5703 with other positive inmates. As we
were ready to file said motion herein, on or about December 28
Mr. Marulanda was rushed to the emergency room once again.

As it is understood, Mr. Marulanda was in dire straits,
medically speaking. He was defecating on himself, urinating on
himself without control or awareness. He also was not remembering
to take his more than a dozen prescribed medications. Once again,
Mr. Marulanda was taken to the outside emergency room.

As of this writing, Mr. Marulanda remains hospitalized and
neither his family or friends have been able to know of his
whereabouts or medical status. My fiance is his niece and NO ONE
of his family has been able to find out his status. This in
itself is mental cruelty, not only for Mr. Marulanda, but also
for his wife, Mrs. Nancy Marulanda Grisales, their children
Camila, Sebastian, Isabella, his ten brothers and sisters, and

the family at large.

- 31 -
t

Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 34 of 36 PagelD: 34

I, Osvaldo Rosa, inmate #16772-054, hereby state under
penalty of perjury, that all herein stated is true and correct to

the best of my knowledge. And I do so say under penalty of

perjury.

In Good Faith
In Support of the
Motion herein filed.

Le —

Osvaldd Rosa
Reg. No. 16772-054

 

- 32 -
t

Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 35 of 36 PagelD: 35

CONCLUSION

WHEREFORE, for the reasons herein, Petitioner respectfully
request this motion for Compassionate Release be granted and this
Honorable Court consider a reduction of sentence in order to

alternatively be permitted to serve the remainder of his sentence

on home confinement.

Dated: December 26 , 2020

 

- 33 -
! ' ' !
Case 1:21-cv-01264-RMB Document1 Filed 01/27/21 Page 36 of 36 PagelD: 36

CERTIFICATE OF SERVICE

I, Fernando V. Marulanda, declare under penalty of perjury
pursuant to 28 U.S.C. § 1746, that on this Qf day of January,
2021, I placed a true and accurate copy of the foregoing "MOTION
FOR RELIEF OF SENTENCE" in the institutional mailbox to the

following party:

AUSA

U-S. Attorney's office
District of New Jersey
50 Walnut Street
Newark, NJ 07102

ve

[yet fprecO pee)

Fernando en ee

  

 
